United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, CITY GATE POST
OFFICE, Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-425
Issued: June 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 1, 2011 appellant filed a timely appeal from the July 20, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. As more than 180 days elapsed from the last merit decision of November 3,
2010 to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this
case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence to OWCP after its July 20, 2011 decision and to the Board on appeal.
However, the Board lacks jurisdiction to review evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1);
Sandra D. Pruitt, 57 ECAB 126 (2005).

On appeal, appellant contends that, after her surgery, she returned to work but
experienced numbness and tingling in her hand going up her arm.
FACTUAL HISTORY
On May 24, 2007 appellant, then a 63-year-old supervisor, filed an occupational disease
claim alleging carpal tunnel syndrome as a result of pushing mail and casing mail every day for 8
to 10 hours. She also worked on a computer as part of her federal employment. On
November 27, 2007 OWCP accepted appellant’s claim for left carpal tunnel syndrome.
On January 22, 2009 OWCP issued a schedule award for a 25 percent impairment of
appellant’s left arm. On October 5, 2010 appellant filed a claim for an additional schedule
award. The claim was denied by OWCP in a decision dated November 3, 2010. OWCP found
the award was being sought as a result of duties after appellant’s return to work following
surgery. It advised appellant to file a new claim for a new period of work exposure following
her return to work on July 7, 2008 after surgery.
On April 10, 2011 appellant requested reconsideration.
By decision dated July 20, 2011, OWCP denied appellant’s request for reconsideration
without conducting a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
ANALYSIS
On January 22, 2009 OWCP issued appellant a schedule award for a 25 percent
impairment to her left arm and denied her request for an additional schedule award. As

3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on [her] own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

2

explained above, the merits of the case are not before the Board. The only issue on appeal is
whether OWCP properly denied reconsideration.
Appellant submitted no new evidence with her April 10, 2011 request for reconsideration.
She did not contend that OWCP erroneously interpreted a specific point of law or advance a
relevant legal argument not previously considered by OWCP. Accordingly, the Board finds that
OWCP properly determined that appellant was not entitled to further review of the merits of her
claim pursuant to any of the three requirements under section 10.606(b)(2) and properly denied
her April 10, 2011 request for reconsideration.7
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 20, 2011 is affirmed.
Issued: June 19, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under 20 C.F.R. § 10.606(b)(2), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits).

3

